Mangano, J.,
dissents and votes to affirm the judgment, with the following memorandum, in which Brown, J., concurs: Defendant could only have challenged the validity of the warrantless search of the plastic trash bags if he had been able to demonstrate that he personally held a reasonable expectation of privacy in those bags. (See People v Ponder, 54 NY2d 160,166; see, also, United States v Salvucci, 448 US 83; Rawlings v Kentucky, 448 US 98; Rakas v Illinois, 439 US 128; People v David L., 56 NY2d 698, revg 81 AD2d 893, on the dissenting mem at 81 AD2d 893, 895-896.) At the suppression hearing in this case, the only witness to testify was the arresting officer, who was produced by the People. It is important to review carefully the officer’s testimony regarding his initial street encounter with the defendant and his companion, and the officer’s search of the plastic trash bags during that encounter. On direct examination, the police officer testified that when he first approached defendant and his companion, “[t]hey put them [the trash bags] down in front of them”. The officer then stated that he “looked in the bag and in the bag was a stereo and TV •— in the bags.” On cross-examination, the police officer again testified that when he first approached defendant and his companion “they stopped and put the bags down.” When asked if he recalled what was in the bag in front of the defendant, he answered that he could not recall. On this record, it would appear that the only evidence adduced to support defendant’s challenge to the police search of the trash bags merely showed that defendant and his companion were carrying bags containing a television and stereo, and that these bags were searched. There is absolutely no evidence showing which bag was in defendant’s possession, or in any way belonged to him, or, conversely, which was his companion’s. At best, therefore, defendant’s challenge to the search of the trash bags is simply a general attack on the police conduct involved, and, by force of logic and circumstance, includes an impermissible claim based on an alleged violation of his companion’s Fourth Amendment rights, as well as an insufficient claim based on a purported violation of his own rights. As to the former, defendant, by attacking the search of the bags, was, in part, complaining about the search of the bag apparently in the possession of his companion — an obvious assertion of the Fourth Amendment rights of a third party for which defendant could not stand as the proponent. (See Rakas v Illinois, 439 US 128, 140, supra; Alderman v United States, 394 US 165, 174.) As to the latter, there having been absolutely no indication on this record as to which of the two bags was held by defendant, there was, consequently, a total absence of any evidence identifying the item whose search he could challenge. Thus, not even having identified that item, defendant could hardly be said to have proven a legitimate expectation of privacy therein, the violation of which is the only basis for a Fourth Amendment suppression claim. (See Katz v United States, 389 US 347; see, also, Rakas v Illinois, supra, p 143; People v Ponder, 54 NY2d 160, 166, supra.) Moreover, defendant cannot successfully argue, as the majority would suggest, that the *974People have conceded the existence of standing by failure to argue lack of standing as a specific defense either at the suppression hearing or on the appeal. In Rakas v Illinois (supra), the United States Supreme Court specifically rejected the terminology and separate concept of standing and instead focused on whether defendant, as the proponent of a motion to suppress, can establish, as part of his case, that his own Fourth Amendment rights have been infringed. Specifically, the court in Rakas stated (supra, pp 133, 139, 140): “For we are not at all sure that the determination of a motion to suppress is materially aided by labeling the inquiry * * * as one of standing, rather than simply recognizing it as one involving the substantive question of whether or not the proponent of the motion to suppress has had his own Fourth Amendment rights infringed by the search and seizure which he seeks to challenge. We shall therefore consider * * * the. necessity for continued adherence to the notion of standing * * * as a concept that is theoretically distinct from the merits of a defendant’s Fourth Amendment claim * * * [T]he type of standing requirement * * * reaffirmed today is more properly subsumed under substantive Fourth Amendment doctrine * * * [W]e think the better analysis forthrightly focuses on the extent of a particular defendant’s rights under the Fourth Amendment, rather than on any theoretically separate, but invariably intertwined concept of standing * * * [T]his Court’s long history of insistence that Fourth Amendment rights are personal in nature has already answered many of these traditional standing inquiries, and we think that definition of those rights is more properly placed within the purview of substantive Fourth Amendment law than within that of standing * * * Analyzed in these terms, the question is whether the challenged search and seizure violated the Fourth Amendment rights of a criminal defendant who seeks to exclude the evidence obtained during it. That inquiry in turn requires a determination of whether the disputed search and seizure has infringed an interest of the defendant which the Fourth Amendment was designed to protect * * * [B]y frankly recognizing that this aspect of the analysis belongs more properly under the heading of substantive Fourth Amendment doctrine than under the heading of standing, we think the decision of this issue will rest on sounder logical footing.” Therefore, I conclude that defendant has not properly or sufficiently challenged the search of the plastic trash bags that took place during the initial street encounter with the police. Thus, any illegality with regard to that search, if illegality there was, not having been proven by defendant, cannot serve as a basis for a finding that the subsequent seizure of physical evidence and the eliciting of a statement from defendant were rendered unlawful, as having resulted directly from the initial search of the trash bags. (Cf. Brown v Illinois, 422 US 590; Wong Sun v United States, 371 US 471.) Moreover, I otherwise find no illegality in the ultimate police seizure of the physical evidence in this case and in the taking of defendant’s statement concerning the purported assistance he was rendering his aunt in moving. The latter consisted of a single question propounded to the defendant by the officer during a lawful stop pursuant to GPL 140.50 (subd 1) and did not constitute a process of custodial interrogation for which Miranda warnings are required. (See People v Huffman, 41 NY2d 29, 34.) The former, i.e., the seizure of the contents of the plastic bags and that of the jewelry from defendant’s pocket, were incident to a lawful arrest. That arrest actually occurred when defendant, who had consented to go with the police in the patrol car to his aunt’s house, was involuntarily transported tt> the scene of the crime upon the arresting officer’s receipt of a radio run reporting a burglary in the vicinity in which defendant and his companion’s suspicious conduct had been first observed by the school custodian. (See People v Brnja, 50 NY2d 366.) At that *975point, i.e., upon receipt of the radio run, the arresting officer, with the totality of information then at his disposal, was invested with sufficient objective evidence to warrant a man of reasonable caution to believe that defendant and his companion had been the perpetrators of the reported burglary. (See People v Brnja, supra; People v Grant, 83 AD2d 277; People v Mitchell, 75 AD2d 626.) Thus, the seizure of the physical evidence subsequent to the time when defendant and his companion were taken into custody upon probable cause was legal, as being incident to a lawful arrest. Accordingly, I dissent and vote to affirm the judgment of conviction, concluding, as I do, that Criminal Term properly denied defendant’s motion pursuant to CPL article 710 to suppress evidence.